Title: [From Thomas Jefferson to Benjamin Harrison, 18? December 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 18? Dec. 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1780, 1827 edn., p. 55 (18 Dec.): “The Speaker laid before the House, a letter from the Governor, enclosing several others from Major General Baron Steuben, containing requisitions for the army, which were read, and ordered to be referred to the committee of the whole House, to whom the bill ‘for recruiting this State’s quota of troops to serve in the continental army,’ was committed.” TJ’s letter not located; the enclosures included those items mentioned in the first of Steuben’s three letters of 16 Dec., q.v., and possibly that of 18 Dec. as well.]
